United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Des Moines, IA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1695
Issued: May 13, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On June 11, 2007 appellant filed a timely appeal from a decision of the Office of
Workers’ Compensation Programs dated May 31, 2007 denying his request for an increased
schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant has established that he is entitled to an increased schedule
award. On appeal he contends that the Office failed to pay him for the correct right upper
extremity impairment rating and made additional errors when it combined his bilateral upper
extremity impairments.
FACTUAL HISTORY
This is the second appeal before the Board.1 In the prior appeal, the Board found the
opinion of Dr. Delwin E. Quenzer, an attending Board-certified orthopedic surgeon, constituted
1

Docket No. 03-1444 (issued April 29, 2004).

the weight of the evidence and supported a finding that appellant had a greater impairment of the
left upper extremity than the schedule award reflected.2 Dr. Quenzer was found to be the only
physician who included an impairment rating for appellant’s left distal clavicle arthroscopy.
Thus, the Board set aside the Office’s March 10, 2003 decision and remanded the case for further
development to determine whether the impairment from appellant’s arthroplasty, combined with
impairment from his decreased motion, entitled him to a greater schedule award than he had
received. The facts and the history contained in the prior appeal are incorporated by reference.
On October 28, 2002 the Office issued a schedule award for an 18 percent permanent
impairment of the right upper extremity and a 3 percent impairment of the left upper extremity.
On March 10, 2003 the Office vacated the prior decision and noted appellant had been awarded a
schedule award for an 18 percent impairment of the right upper extremity and a 10 percent
impairment for the left upper extremity.
On June 10, 2004 the Office issued appellant an additional 9 percent impairment for his
left upper extremity. The Office noted that appellant had previously been paid for a 7 percent
left shoulder impairment and a 3 percent impairment for the left wrist which combined with the
additional 9 percent, resulted in a total 19 percent left upper extremity impairment.
On December 21, 2004 appellant was awarded an 11 percent bilateral upper extremity
impairment based on a 7 percent impairment of the right elbow and a 4 percent impairment of
the left elbow.
2

On February 13, 1990 appellant, then a 42-year-old mailhandler, filed a traumatic injury claim alleging that he
injured his left knee in the performance of duty on that date. This was assigned claim number 11-0100206. The
Office doubled claim number 11-75932, which had been accepted for a left knee condition, with claim number 110100206, on February 21, 1990. On January 5, 1998 appellant, then a 49-year-old mail handler, filed an
occupational disease claim alleging that on December 15, 1997 he first realized his bilateral epicondylitis was
employment related. This was assigned claim number 11-0164506. The Office accepted the claim for bilateral
epicondylitis and left shoulder impingement syndrome. The Office authorized right shoulder arthroscopy with
decompression of the subacromial space and right endoscopic carpal tunnel release, which was performed on
January 10, 2000. On July 6, 1998 appellant filed an occupational disease claim alleging his right wrist and elbow
conditions were employment related. This was assigned claim number 11-0166680 and the Office accepted the
claim for aggravation of right shoulder and right elbow degenerative joint disease. The Office subsequently
authorized right shoulder surgical repair, which occurred on June 1, 2001 and arthroscopic repair of the left shoulder
and excision of the left distal clavicle, which occurred on October 8, 2001. On June 12, 1999 appellant filed an
occupational disease claim alleging that his bilateral carpal tunnel and shoulder pain was employment related. This
was assigned claim number 11-0172208 and was accepted for bilateral carpal tunnel syndrome with right carpal
tunnel release surgery authorized, which was performed on January 10, 2000. On August 18, 1999 appellant filed a
traumatic injury claim alleging he injured his right knee that date in the performance of duty. The claim was
assigned claim number 11-0173182 and the Office accepted a right tibial plateau fracture. The record contains
evidence of other claims filed by appellant. Claim number 11-0075932 was accepted for aggravation of
osteochondritic lesion of the left knee and was combined with claim number 11-0100206. Claim number 110100206 was listed as the master number. On October 28, 2002 the Office accepted appellant’s claim for a left knee
strain and assigned this claim number 11-2001850. On February 11, 2003 the Office combined claim number 112001850 and 11-0164506, with the latter number as the master file number. The Office denied appellant’s
emotional condition claim, which was assigned claim number 11-0182661. In claim number 11-0160846, the Office
accepted appellant’s claim for contusion of the right elbow. On October 21, 2003 appellant filed an occupational
disease claim alleging that his finger and hand condition was employment related. This was assigned claim number
11-2018374 and was accepted for bilateral tendinitis of the hands. On January 20, 2004 the Office doubled claim
number 11-016546 and claim number 11-2018374. Appellant retired effective September 3, 2004.

2

In a letter dated January 16, 2005, appellant requested a review of the written record by
an Office hearing representative. He contended that he “was shorted approx[imately] three
percent because of all figures not represented.”
On May 9, 2006 Dr. Ronald S. Bergman, an examining osteopath, reported that appellant
complained of “stiffness, numbness and weakness in both hands and wrists.” Using section 16.5
of the American Medical Association, Guides to the Evaluation of Permanent Impairment (5th
ed.), he concluded that appellant had a 5 percent impairment of the right upper extremity and a
18 percent impairment of the left upper extremity due to loss of strength and range of motion
impairment.
In a May 11, 2006 report, Dr. Peter D. Wirtz, an examining Board-certified orthopedic
surgeon, diagnosed bilateral shoulder decompression, bilateral distal clavicle excision and other
orthopedic joint conditions. He concluded that appellant had 3 percent impairment for 135
degrees of flexion (forward elevation),3 4 percent for 90 degrees of abduction,4 1 percent
impairment for 30 degrees adduction,5 no impairment for 90 degrees of external rotation and 80
degrees of internal rotation,6 and a 10 percent impairment for distal clavicle excision,7 which
resulted in a total right upper extremity impairment of 18 percent. With respect to the left upper
extremity, Dr. Wirtz concluded that appellant had a left upper extremity impairment of 3 percent
for 135 forward elevation or flexion,8 4 percent for 90 degrees of abduction,9 no impairment for
90 degrees of external rotation and 80 degrees of internal rotation,10 and a 10 percent impairment
for distal clavicle excision,11 resulting in a total right upper extremity impairment of 17 percent.
On December 13, 2006 an Office medical adviser noted that appellant had previously
received schedule awards for a 15 percent impairment of the right shoulder, a 4 percent
impairment for right carpal tunnel syndrome, 7 percent for a right elbow condition, a 16 percent
impairment for the left shoulder, 3 percent impairment for left carpal tunnel syndrome and 4
percent impairment for a left elbow condition, resulting in a total right upper extremity
impairment of 26 percent and a total left upper extremity impairment of 23 percent. As to
Dr. Bergman’s May 9, 2006 report, the Office medical adviser determined that it failed to satisfy
the requirements of the A.M.A., Guides and provided “no validation (actual measurements of
[range of motion], sensory change, or weakness.” Based on Dr. Wirtz’s report, the Office
3

A.M.A., Guides 476, Figure 16-40.

4

Id. at 477, Figure 16-43.

5

Id.

6

Id. at 479, Figure 16-46.

7

Id. at 506, Table 16-27.

8

Id. at 476, Figure 16-40.

9

Id. at 477, Figure 16-43.

10

Id. at 479, Figure 16-46.

11

Id. at 506, Table 16-27.

3

medical adviser concluded that appellant was entitled to a 10 percent impairment for distal
clavicle excision using Table 16-27 and an 8 percent impairment for decreased range of motion
resulting in a total 17 percent impairment of the right upper extremity for his shoulder. He noted
Dr. Wirtz incorrectly concluded that appellant had a total 18 percent right upper extremity
impairment. Using the combined values table, combining 10 percent and 8 percent results in a
17 percent impairment. Next, the Office medical adviser used the combined values tables to
combine the 17 percent impairment for appellant’s right shoulder with 7 percent for the right
elbow and 4 percent for his carpal tunnel syndrome, resulting in a total right upper extremity
impairment of 26 percent. As to the left upper extremity, the Office medical adviser noted using
Dr. Wirtz’s report that appellant had a 7 percent impairment for decreased range of motion in the
left shoulder which when combined with the 10 percent impairment for left distal clavicle
excisions resulted in 16 percent impairment for the left shoulder. He noted that appellant’s left
upper extremity schedule award was “not modified by Dr. Wirtz’s report.” In conclusion, the
Office medical adviser determined that neither report by either Dr. Bergman or Dr. Wirtz
warranted any additional impairment rating than what appellant had already received.
In a January 5, 2007 decision, the Office denied appellant’s request for an increased
schedule award based upon an Office medical adviser’s report. The Office noted that appellant
had previously received a schedule award for a 26 percent impairment of the right upper
extremity and a 16 percent impairment of the left upper extremity.
In a letter dated January 10, 2007, appellant requested reconsideration. He contended
that he has only been paid for a 25 percent impairment of the right upper extremity and not the
26 percent impairment the Office found he was entitled to. Due to this discrepancy in payment
for the incorrect impairment, appellant was entitled to an additional payment for 1 percent, the
difference between what he was owed (26 percent) and what he was paid (25 percent). He also
alleges that, based upon Dr. Wirtz’s May 11, 2006 impairment rating of 18 percent for his right
shoulder, he is entitled to a total 28 percent impairment of the right upper extremity when this is
combined with the 4 percent impairment for the right wrist and 9 percent impairment for the
right elbow. As he had only been paid for 25 percent impairment of the right upper extremity, he
contended that the Office owed him an additional 3 percent for his right upper extremity. With
respect to his left upper extremity he contended that he was entitled to a 24 percent impairment
based on a 16 percent impairment of the left shoulder, 3 percent impairment of the left wrist and
a 6 percent impairment for the left elbow. As the Office had only paid him for a 23 percent
impairment, he was entitled to an additional 1 percent based on the 24 percent left shoulder
impairment. Thus, appellant claimed he was entitled to an additional four percent impairment
for his bilateral upper extremity conditions.
In a letter dated March 1, 2007, appellant requested reconsideration and contended that
the Office did not pay him the correct amount for its impairment rating. He noted that the Office
stated he was entitled to a 26 percent impairment of the right upper extremity, but that the Office
only issued a schedule award for a 25 percent impairment of the right upper extremity.
Appellant also contended that combining 4 percent and 9 percent and the 17 percent for the right
shoulder results in a 28 percent total impairment of the right upper extremity. As he had only
been paid for a 25 percent impairment and he had a 28 percent impairment, this resulted in the
Office owing him an additional 3 percent for his right upper extremity. Similarly, appellant
noted that the Office determined he had a 24 percent impairment of the left upper extremity, but

4

only paid him for a 23 percent impairment. Thus, he argues that the Office owes him an
additional one percent for his left upper extremity and an additional three percent for his right
upper extremity, for a total amount of four percent for both upper extremities.
On May 27, 2007 an Office medical adviser reviewed appellant’s March 1, 2007
contentions regarding his impairment ratings. The Office medical adviser determined that
appellant’s March 1, 2007 letter “is not an acceptable basis to revise upper extremity schedule
awards.”
By decision dated May 31, 2007, the Office denied appellant’s request for modification
of the January 5, 2007 decision. The Office relied on the Office medical adviser’s opinion that
appellant did not provide any basis for an increased impairment rating.
LEGAL PRECEDENT
Under section 8107 of the Federal Employees’ Compensation Act12 and section 10.404 of
the implementing federal regulations,13 schedule awards are payable for permanent impairment
of specified body members, functions or organs.14 The Act, however, does not specify the
manner in which the percentage of impairment shall be determined. For consistent results and to
ensure equal justice under the law for all claimants, good administrative practice necessitates the
use of a single set of tables so that there may be uniform standards applicable to all claimants.
The A.M.A., Guides15 has been adopted by the implementing regulations as the appropriate
standard for evaluating schedule losses.16
ANALYSIS
The Office accepted appellant’s claims for bilateral epicondylitis, left shoulder
impingement syndrome aggravation of degenerative joint disease of the right shoulder and right
elbow and bilateral carpal tunnel syndrome of the wrists and shoulder pain due to repetitive
employment work. The Office authorized right shoulder arthroscopy with decompression of the
subacromial space and right endoscopic carpal tunnel surgery, right shoulder surgical repair,
which occurred on June 1, 2001, arthroscopic repair of the left shoulder and excision of the left
distal clavicle, which occurred on October 8, 2001 and right carpal tunnel release was performed
on January 10, 2000.
Appellant submitted reports by Drs. Bergman and Wirtz in support of his claim that he is
entitled to an additional schedule award. Dr. Bergman concluded that appellant had a 5 percent
impairment of the right upper extremity and a 18 percent impairment of the left upper extremity
12

5 U.S.C. § 8107.

13

20 C.F.R. § 10.404.

14

See H.S., 58 ECAB ___ (Docket No. 07-1176, issued September 17, 2007).

15

A.M.A., Guides (5th ed. 2001); Joseph Lawrence, Jr., 53 ECAB 331 (2002).

16

20 C.F.R. § 10.404. See T.A., 59 ECAB ___ (Docket No. 07-1836, issued November 20, 2007).

5

due to loss of strength and range of motion impairment using the A.M.A., Guides (5th ed.). His
report contains no range of motion measurements nor does it note any sensory or motor changes.
Dr. Bergman failed to explain how his determination was reached in accordance with the
relevant standards of the A.M.A., Guides.17 While he referenced section 16.5 of the A.M.A.,
Guides, he did not refer to any specific tables or charts in the A.M.A., Guides or provide his
calculations in support of this determination. Dr. Bergman’s report is of diminished probative
value in determining the extent of appellant’s permanent impairment.
On May 11, 2006 Dr. Wirtz found that appellant sustained a total of 18 percent
impairment of the right upper extremity and a 17 percent impairment of the left upper extremity
in accordance with the A.M.A., Guides, based on loss of shoulder motion and distal clavicle
surgery. He concluded that appellant’s right upper extremity impairment of 3 percent, 4 percent
for 90 degrees of abduction, 1 percent impairment for 30 degrees adduction, no impairment for
external and internal rotation and 10 percent impairment for distal clavicle excision, which
resulted in a total right upper extremity impairment of 18 percent. With respect to the left upper
extremity, Dr. Wirtz concluded that appellant had a left upper extremity impairment of 3 percent
for forward elevation or flexion, 4 percent for 90 degrees of abduction, no impairment for
external and internal rotation and 10 percent impairment for distal clavicle excision, which
resulted in a total right upper extremity impairment of 17 percent.
The Office medical adviser reviewed the report of Dr. Wirtz and agreed with his
impairment rating. He noted that appellant had previously received schedule awards for a 15
percent impairment of the right shoulder, a 4 percent impairment for right carpal tunnel
syndrome, 7 percent for a right elbow condition, a 16 percent impairment for the left shoulder, 3
percent impairment for left carpal tunnel syndrome and 4 percent impairment for a left elbow
condition, resulting in a total right upper extremity impairment of 26 percent and a total left
upper extremity impairment of 23 percent. Based on Dr. Wirtz’s report, the Office medical
adviser concluded that appellant was entitled to 10 percent impairment for distal clavicle
excision using Table 16-27 and an 8 percent impairment for decreased range of motion resulting
in a total 17 percent impairment of the right upper extremity for appellant’s shoulder. Using the
combined values table, he then combined the 17 percent impairment for appellant’s right
shoulder with 7 percent for the right elbow and 4 percent for his carpal tunnel syndrome,
resulting in a total right upper extremity impairment of 26 percent. As to the left upper
extremity, the Office medical adviser concluded that appellant had 7 percent impairment for
decreased range of motion in the left shoulder which when combined with the 10 percent
impairment for left distal clavicle excisions resulted in 16 percent impairment for the left
shoulder. He noted that appellant’s left upper extremity schedule award was “not modified by
Dr. Wirtz’s report.” The Office medical adviser’s report conforms to the A.M.A., Guides and
establishes that appellant has no more than a 26 percent impairment of the right upper extremity
and a 23 percent impairment of the left upper extremity. Appellant did not submit any medical

17

Laura Heyen, 57 ECAB 435 (2006) (Board precedent is well settled that, when an attending physician’s report
gives an estimate of impairment but does not address how the estimate is based upon the A.M.A., Guides, the Office
is correct to follow the advice of its medical adviser or consultant where he or she has properly applied the A.M.A.,
Guides).

6

evidence supporting greater than 26 percent permanent impairment of the right upper extremity
and 23 percent impairment of the left upper extremity.18
CONCLUSION
The Board finds that appellant has not established that he is entitled to a greater than 26
percent impairment of his right upper extremity and a 23 percent impairment of his left upper
extremity.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 31, 2007 is affirmed.
Issued: May 13, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

18

On appeal appellant contends that the Office calculated his schedule awards incorrectly when combining the
different values. He also contends that the Office paid him a total of 25 percent for the right upper extremity and not
26 percent as the Office found he was entitled to for his right upper extremity impairment. A review of the record
indicates that the Office paid appellant for an 18 percent right upper extremity impairment in a March 10, 2003
decision and 7 percent for his right elbow in a June 10, 2004 decision. Adding the 18 percent and 7 percent results
in the Office having paid appellant for a 25 percent impairment of the right upper extremity. As noted above, the
medical evidence establishes that appellant is entitled to be paid for a 26 percent impairment of the right upper
extremity. As appellant has only been paid for 25 percent impairment for the right upper extremity, he is entitled to
an additional 1 percent.

7

